Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 8, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00590-CV



               IN RE TARGA CHANNELVIEW, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-90859

                         MEMORANDUM OPINION

      On August 26, 2020, relator Targa Channelview, LLC filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Larry
Weiman, presiding judge of the 80th District Court of Harris County, to vacate his
August 21, 2020 order overruling Targa’s objection to trial by videoconference and
denying relator’s opposed motion for continuance of the trial.
      Relator’s requests for relief are not ripe for our review. See Mayhew v. Town
of Sunnyvale, 964 S.W.2d 922, 924 (Tex. 1998) (“Ripeness is an element of subject
matter jurisdiction.”)   Accordingly, we dismiss relator’s petition for writ of
mandamus for lack of jurisdiction.


                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.




                                         2